Citation Nr: 0721883	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-24 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 2001 to September 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The veteran is seeking entitlement to service connection for 
depressive disorder.

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary.  
Specifically, the Board believes that additional medical 
treatment records pertinent to the veteran's claim are 
available in this matter.

In a March 2004 mental status examination performed by J. 
Eckert, Psy.D., and in a June 2006 VA mental disorders 
examination, the veteran stated that he was diagnosed with 
clinical depression and underwent counseling at Sinnissippi 
Mental Health Center before entering service.  The claims 
folder does not reflect an attempt by the RO or the veteran 
to obtain these records.  

The RO should, with the assistance of the veteran, attempt to 
obtain the veteran's records from Sinnissippi Mental Health 
Center, as well as the records of any other medical treatment 
provider that the veteran may have seen for his depression 
and/or borderline intellectual functioning, with a particular 
focus on the time period before the veteran entered service.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  
Thereafter, a VA examination is warranted to clarify the 
relationship, if any, between the veteran's depressive 
disorder and his active duty military service.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran and 
afford him the opportunity to identify the 
source of any medical treatment records 
that pertain to his depression and/or 
borderline intellectual functioning.  The 
Board is specifically interested in 
obtaining the veteran's treatment records 
from Sinnissippi Mental Health Center, 
prior to his having entered military 
service in May 2001.  Subsequently, the RO 
must make arrangements to obtain all 
records of treatment or examination from 
all sources listed by the veteran.  All 
information obtained must be made part of 
the claims file.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  The veteran and 
his representative must be informed as to 
the result of these efforts.  The veteran 
must then be given an opportunity to 
respond.

2.  The RO must make arrangements to 
provide the veteran with a new examination 
to determine whether his depressive 
disorder was incurred in or aggravated by 
his military service.  The claims file 
must be made available to and reviewed by 
the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Thereafter, based upon 
review of the pre-service, inservice, and 
post service medical records, the examiner 
must provide an opinion as to whether any 
depressive disorder found is related to, 
or was aggravated by, the veteran's active 
duty military service.  If such a 
determination cannot be made without 
resort to speculation, the examiner must 
specifically state this.  A complete 
rationale for all opinions must be 
provided.  The report must be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for the 
scheduled VA examination, and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to his 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the veteran of 
the scheduled VA examination must be 
placed in the veteran's claims file.

4.  After the development requested has 
been completed, the RO must review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this Remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

5.  The RO must then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the veteran has had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.



No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



